Honorable Norton Fox
Acting County Attorney
Limes tone County
Groesbeck.  Texas

Dear Sir:

                                       Opinion Number O-5658
                                       Re: Under the facts submitted,    can
                                            a County Commissioner     of
                                            Limestone   County legally spend
                                            any of the money derived from
                                            the sale of certain road bonds,
                                            in excess of the budget?

                 We are in receipt of your letter of October 22nd. in answer
to our request   for further information, for which we wish to thank you.

                 Your request   for an opinion is stated as follows:

                “I wish that you would please give me an opin-
        ion in regard to the following question:

                “About twenty years ago the Consolidated   Road
       District No. 4 in Limestone    County, issued road bonds.
       Out of the proceeds of the sale of said bonds’ there was
       certain money left which supposedly has been used in the
       maintenance    of such bonded roads in Limestone   County,
       and its commissioner’s    precincts are operating under a
       budget properly adopted. and approved, but no separate
       budget has been made to govern the specific spending of
       the’said fund, of said road district.

                “Can the County Commissioner       of the precinct
        in which said road district is situated   spend any of said
        money in excess of the budget?”

                Replying to the above. you are advised that no separate bud-
get is required governing the expenditure   of the proceeds of a road bond
issue.  The law provides that the same shall be expended for the purpose
for which the bonds were authorized.
Honorable   Norton   Fox,   page #2 (7%Bl%j




                Article     75213 reads   as follows:

                “The purchase money for such county bonds shall
       be paid out by the c’ounty treasurer    upon warrants drawn
       on the available   road fund, issued by the county clerk,
       countersigned    by the county judge, upon certified accounts
       approved by the Commissioners’        Court of the county; and
       the purchase money for such bonds issued on the faith and
       credit of a political subdivision   or road district shall be
       paid out by the county treasurer     upon warrants drawn on
       the available  road fund thereof, issued by the county clerk,
       countersigned    by the county judge, and approved by the Com-
       missioners’   Court.   Acts 1926, 39th Leg., 1st C.S.. p. 23,
       ch. 16, sec. 18.”

                Article     752~ reads    as follows:

                 “The County Commissioner     in whose Commissioners’
        precinct such political subdivision  or road district is located,
        shall be ex officio road superintendent   of said subdivision  or
        district with power to contract in behalf of such subdivision
        or district in an amount not to exceed fifty dollars,   which
        shall be approved by the Commissioners’      Court.   All con-
        tracts exceeding the sum of fifty dollars shall be awarded
        by the entire court.   Acts 1926, 39th Leg., 1st C.S.. p. 23.
        ch. 16, sec. 23.”

                Article     2352,   Revised   Statutes,   1925,   is as follows:

                 “The several commissioners, together with the
        county judge, shall compose the Commissioners’   Court.”
        Constitution, Article 5, Sec. 18.

                The Commissioners’    Court is a unit and is an agency of
the whole county, and its members   are primarily    representatives    of the
whole county, not merely representatives    of their respective   precincts.
Stovall vs. Shivers, 103 S.W. 363.

                You are advised that no separate budget is required for
the proceeds of a bond issue of a road district,    and the surplus funds may
be expended in the maintenance    of the roads in the road district (unless
the bonds were issued to construct particular     roads in the district,  in
which event the money can be expended only on such specified roads)
provided such surplus funds are expended by order of and under direction
of the Commissioners’    Court, and not by one commissioner       only, with
the exception that the commissioner     in whose precinct the road district
is situated may c~ontract in behalf of the district in an amount not to exceed
Honorable    Norton   Fox,   page #3 (+%3-i&)


fifty dollars,   which shall be approved    by the Commissioners’             Court.

                  We trust that the foregoing          satisfactorily    answers    your
question.

Approved    Ott 28,   1943                Very     truly yours

/s/  Grover Sellers                      ATTORNEY             GENERAL       OF TEXAS
First Assistant
Attorney General

                                         By      /s/    C. F. Gibson

                                                  C. F. Gibson
                                                     Assistant

CFG-s:cm


                                                                         Approved
                                                                          Opinion
                                                                        Committee

                                                                        By /s/ BWB
                                                                          Ghanman